

117 S1122 IS: Fair Housing for Domestic Violence and Sexual Violence Survivors Act of 2021
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1122IN THE SENATE OF THE UNITED STATESApril 14, 2021Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide protection for survivors of domestic violence or sexual violence under the Fair Housing Act.1.Short titleThis Act may be cited as the Fair Housing for Domestic Violence and Sexual Violence Survivors Act of 2021.2.FindingsCongress makes the following findings:(1)Cities, towns, and rural communities in the United States continue to face enormous challenges regarding domestic violence, sexual assault, sex trafficking, dating violence, stalking, and other forms of intimate partner and gender-based violence.(2)One in 3 women have experienced rape, physical violence, or stalking by an intimate partner in their lifetime.(3)Approximately 7,000,000 women are raped or physically assaulted by a current or former intimate partner each year.(4)Among women experiencing sex trafficking, many of their traffickers are also their intimate partners.(5)Each day, an average of 3 women are killed by a current or former partner.(6)Researchers estimate that domestic violence costs employers up to $13,000,000,000 each year.(7)A fundamental component of ending domestic and sexual violence is securing safe and affordable housing for victims.(8)Research indicates that—(A)nearly 50 percent of all homeless women report that domestic violence was the immediate cause of their homelessness;(B)92 percent of homeless women report having experienced severe physical or sexual violence at some point in their lives, including sexual exploitation and trafficking;(C)victims become homeless as a result of sexual assault, and once homeless, are vulnerable to further sexual victimization and exploitation including sex trafficking;(D)women of color in the lowest income category experience 6 times the rate of nonfatal intimate partner violence compared to white women in the highest income category;(E)poor women of color, domestic violence victims, and women with children have a high risk of eviction;(F)vulnerable women are also at risk of sex trafficking and exploitation by landlords who pressure them for sex in exchange for rent or a delay in rent payments; and(G)approximately 38 percent of all victims of domestic violence become homeless at some point in their life.(9)Surveys show that a majority of victims who experience a sexual assault in their home do not relocate to a safe environment because they do not have sufficient funds and are not aware of better options.(10)Domestic and sexual violence victims often find themselves trapped in homes where they are further victimized by caregivers, parents, siblings, landlords, intimate partners, neighbors, or others in or near their home. Economic insecurity and the trauma that often follows sexual violence make it difficult, if not impossible, for many victims to access safe, affordable housing options for themselves and their families.(11)Domestic and sexual violence victims continue to face discrimination in securing and maintaining housing based on their status as victims and as a result of crimes committed against them.(12)Research by the Attorney General of the State of New York found that 67 percent of domestic violence victims reported that discrimination by landlords is a significant obstacle in obtaining housing.(13)Research also shows that victims of domestic violence or sexual assault are commonly denied housing opportunities if a previous residence of the victim was a domestic violence shelter, if the victim has secured a protective order, or if there is other evidence that the victim has experienced a previous domestic violence incident.(14)Studies show that victims of domestic violence or sexual assault often face eviction based on a single domestic violence incident.(15)Victims of sex trafficking face additional challenges in obtaining and maintaining housing due to criminal records incurred as a direct result of their exploitation.(16)It is in the public interest to ensure that victims of domestic violence, sexual assault, sex trafficking, dating violence, stalking, and other forms of intimate partner and gender-based violence are not discriminated against, particularly with respect to housing, based on their status as victims or the crimes committed against them.(17)Nothing in this Act should be interpreted to limit the ability of victims of domestic violence or sexual violence to recover for claims of discrimination on the basis of sex or race under the Fair Housing Act (42 U.S.C. 3601 et seq.), including with respect to failure to conform to gender stereotypes or policies that disproportionately affect women.3.Survivors of domestic violence or sexual assault as protected class under the Fair Housing Act(a)In generalThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended—(1)in section 802 (42 U.S.C. 3602), by adding at the end the following:(p)Domestic violence—(1)has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)); and(2)includes—(A)dating violence and stalking, as defined in such section 40002(a); and(B)threatened domestic violence.(q)Sexual assault—(1)has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)); and(2)includes threatened sexual assault.(r)Sex trafficking has the meaning given the term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(12)).(s)Coercion has the meaning given the term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(3).;(2)in section 804 (42 U.S.C. 3604)—(A)in subsection (a), by inserting , or because the person is a survivor of domestic violence, sexual assault, or sex trafficking before the period at the end;(B)in subsection (b), by inserting, , or because the person is a survivor of domestic violence, sexual assault, or sex trafficking before the period at the end;(C)in subsection (c), by striking or national origin and inserting, national origin, or whether a person is a survivor of domestic violence, sexual assault, or sex trafficking;(D)in subsection (d), by inserting , or because the person is a survivor of domestic violence, sexual assault, or sex trafficking, after national origin; and(E)in subsection (e), by inserting , or of a person or persons who are survivors of domestic violence, sexual assault, or sex trafficking before the period at the end;(3)in section 805 (42 U.S.C. 3605)—(A)in subsection (a), by inserting , or because the person is a survivor of domestic violence, sexual assault, or sex trafficking before the period at the end; and(B)in subsection (c), by striking or familial status and inserting familial status, or whether a person is a survivor of domestic violence, sexual assault, or sex trafficking;(4)in section 806 (42 U.S.C. 3606), by striking or national origin and inserting national origin, or whether a person is a survivor of domestic violence, sexual assault, or sex trafficking;(5)in section 807 (42 U.S.C. 3607), by adding at the end the following:(c)Nothing in this title shall prohibit Federal, State, or local governmental or other assistance or a preference program designed to assist or benefit domestic violence, sexual assault, or sex trafficking survivors in seeking, securing, or maintaining dwellings, shelters, or any other form of housing, including associated notices, statements, or advertisements.; and(6)in section 808(e)(6) (42 U.S.C. 3608(e)(6)), by inserting status as a survivor of domestic violence, sexual assault, or sex trafficking, after handicap,.(b)Prevention of intimidation in fair housing casesThe Civil Rights Act of 1968 (42 U.S.C. 1301 et seq.) is amended—(1)in section 901 (42 U.S.C. 3631)—(A)in the paragraph preceding subsection (a), by inserting or coercion after threat of force;(B)in subsection (a), by inserting , or because the person is a survivor of domestic violence, sexual assault, or sex trafficking, after national origin;(C)in subsection (b)(1), by inserting or because the person is a survivor of domestic violence, sexual assault, or sex trafficking, after national origin,; and(D)in subsection (c), by inserting or because the person is a survivor of domestic violence, sexual assault, or sex trafficking, after national origin,; and(2)by inserting after section 901 the following:902.DefinitionsIn this title, the terms domestic violence, sexual assault, sex trafficking, and coercion have the meanings given those terms in section 802..